DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 11/13/2019. It is noted, however, that applicant has not filed a certified copy of the ESU201931879 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two or more protuberances from claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “fastening means between the cup and the jar that stay hidden”, this is unclear. How do the fastening means stay hidden? What are they hidden from? Are they always hidden from the user? In that case will the user be able to fasten the cup and jar if they cannot see how? Are they hidden when the jar and cup are in the closed position? 
Claims 5, 7 and 8 recite the limitation "the edge of the cup" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically mentioned are included in this rejection due to their dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chevalier US 2020/0275759 A1, herein after referred to as Chevalier.
Regarding claim 1 Chevalier discloses a flask (Figs. 1-11) with a refillable cup having an external jar (14 outer casing) and an inner internal cup (12 removable container, Figs. 1-11) to contain the product, the inner internal cup (12) being removable, through the mouth (Figs. 3-5) of the external jar (14) in order to be able to refill or replace it (paragraph [0001]), characterized in that it comprises removable fastening means (paragraphs [0018-0022]) between the cup (12) and the jar (14) that stay hidden (Fig. 7, not seen when in closed position) and include a resistance point (58 stop, Fig. 2) which ensures the fastening between both elements the cup (12) and the jar (14) and prevents the cup (12) and the jar (14) from being separated while not proceeding to the express handling thereof by operating thereon in order to overcome said resistance point (paragraph [0084], lines 9-12) and paragraph [0100], line 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier in view of Eng US 2019/0281949 A1, herein after referred to as Eng.

Regarding claim 2 Chevalier discloses the flask with a refillable cup according to claim 1,  and further discloses that the removable fastening means comprise, the existence of a rim (46 rim, Figs. 1-6) with a skirt (48 fold, Figs. 1-7), on the perimeter in the mouth of the cup (12), which defines a lower channel (inner area between 48 and the sidewall of 12) having two or more internal protuberances (56 bead, Figs. 4-7, on the tongue 56 of which there are 4 paragraph [0083]); and, a partition (34 neck, Figs.1 and 3-7) that emerges from the top of the upper edge (top horizontal of 14 between the 32 and 34, Fig. 3) of the jar (14), and sized to fit into the lower channel of the cup (Figs. 3-7) and located in a position coinciding with one of the inner protuberances (56 line up and fit into, Figs. 4-7), having a housing (36 groove) intended to receive said protuberance (Fig. 7), a thickening  existing in said housing which creates the resistance point for the insertion of said protuberance (56, the area above 36 is thicker than the housing so that the protuberance will snap into place and hold the cup to the jar, paragraph [0094]), and for the removal thereof, which ensures the fastening of the cup in the jar.
Chevalier discloses substantially all the limitations of the claim(s) except for having two or more partitions separated by intermediate spaces.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one partition spaced apart from each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP §2144.04(VI)(B).
Additionally, Eng teaches four partitions (spaced around the top of 30, Figs. 2A-2B), which emerge from top of an upper edge of a mouth separated by intermediate spaces (45 recess, Figs. 2A) and sized to fit into a lower channel (fits into the channel created below the inner lip of 40) and coincide with inner protuberance (42 vertical protrusion, paragraph [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include four partitions as taught by Eng as doing so is well known in the art and would yield predictable results, it also will help the user orient the cup properly on the jar and ensure a proper connection between the jar and cup.
Regarding claim 3 Chevalier as modified discloses the flask with a refillable cup according to claim 2,  and further discloses that it comprises four protuberances (Fig. 2A Eng) in the lower channel (inner area between 48 and sidewall of 12) of the rim (46) with a skirt (48) of the cup (12) and four partitions which emerge from the top of the upper edge of the mouth of the flask (14, the partition 34 which the teachings of Eng is modified into 4 parts and would fit into the channel the same as 34 in shown in Figs. 4-7).
Regarding claim 4 Chevalier as modified discloses the flask with a refillable cup according to claim 2,  and further discloses in that the protuberances (56) of the lower channel of the rim with a skirt (48) of the cup (12) are a thickening of the internal face of the skirt (48) itself (Figs. 4-7).
Regarding claim 6 Chevalier as modified discloses the flask with a refillable cup according to claim 3,  and further discloses in that the protuberances (56) of the lower channel of the rim with a skirt (48) of the cup (12) are a thickening of the internal face of the skirt (48) itself (Figs. 4-7).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier in view of Eng as applied to claim 2 above, and further in view of Chomik CA 2715420 A1, herein after referred to as Chomik.
Regarding claim 5 Chevalier as modified discloses the flask with a refillable cup according to claim 2. Chevalier is silent to the external face of the skirt of the edge of the cup  has rough areas equipped with greater adherence.
Chomik teaches an external face of a cap (22 cap structure, Fig.1) skirt (39 upper section) with rough areas (48 external gripping ribs, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external face of the cup to include the rough areas as taught by Chomik as doing so is well known in the art and would yield predictable results. 
Regarding claim 7 Chevalier as modified discloses the flask with a refillable cup according to claim 3. Chevalier is silent to the external face of the skirt of the edge of the cup  has rough areas equipped with greater adherence.
Chomik teaches an external face of a cap (22 cap structure, Fig.1) skirt (39 upper section) with rough areas (48 external gripping ribs, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external face of the cup to include the rough areas as taught by Chomik as doing so is well known in the art and would yield predictable results. Additionally, the including the rough area (gripping ribs) as taught by Chomik will enhance the user’s grip on the cup which will allow the user to more easily install and remove the cup from the jar when needed (page 6, lines 14-16). 
Regarding claim 8 Chevalier as modified discloses the flask with a refillable cup according to claim 4. Chevalier is silent to the external face of the skirt of the edge of the cup  has rough areas equipped with greater adherence.
Chomik teaches an external face of a cap (22 cap structure, Fig.1) skirt (39 upper section) with rough areas (48 external gripping ribs, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external face of the cup to include the rough areas as taught by Chomik as doing so is well known in the art and would yield predictable results. Additionally, the including the rough area (gripping ribs) as taught by Chomik will enhance the user’s grip on the cup which will allow the user to more easily install and remove the cup from the jar when needed (page 6, lines 14-16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/            Examiner, Art Unit 3735 

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735